DETAILED ACTION
This Office action is in response to Applicant's amendment and request for
reconsideration filed on November 25, 2020.
Claims 21-41 are pending.

Response to Arguments
With respect to the rejection of claims 21-41, under 35 U.S.C. 112, first paragraph, Applicant's arguments filed November 25, 2020 have been fully considered but they are not persuasive.
Applicant points to ¶0044 to support the limitation “generating a sharable location indicator of the set of data by searching the database for one or more location indicators stored in relation to the set of data”, however, merely “searching the database for one or more location indicators stored in relation to the set of data” cannot by itself generate a shareable location indicator. Moreover, as explained in the previous office action, the searching of the one or more location indicators, as opposed to generating the RSS URL (i.e., “http://podscatter.appsot.com/feed?EMAIL=barrand@gmail.com&collectionname=tech”) itself, appears to be more related to how the RSS feed items, which the RSS URL points to, are generated (i.e., see ¶0044, “For example, audio feed sharing system 116 may search databases 122 for any podcasts stored in relation to a requested collection name or collection ID. Processors 120 of audio feed sharing system 206 may then generate an RSS URL using, e.g., JavaServer Pages, or any other suitable server side technology, to loop through each podcast URL stored in relation to the requested collection, and convert each found podcast URL into an RSS feed item having a description and title”). 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-41 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
As per claims 21, 30 and 38, the limitation “generating a sharable location indicator of the set of data by searching the database for one or more location indicators for locating the set of data”, does not appear to be described in the specification in such 
Although the specification supports an RSS feed, or RSS feed items, being generated by searching data stored in relation to a collection (see ¶0038, i.e., “then generate an RSS URL using, e.g., JavaServer Pages, or any other suitable server side technology, to loop through each podcast URL stored in relation to the requested collection, and convert each found podcast URL into an RSS feed item having a description and title”), it is not clear from the specification that the shareable location indicator of the set of audio data (i.e., the name of the RSS URL -“http://podscatter.appsot.com/feed?EMAIL=barrand@gmail.com&collectionname=tech”, see Fig. 4F) is affected by searching, or looping through each podcast URL, let alone generated by the search. Moreover, the specification (i.e., “generate an RSS URL … to loop through each podcast URL …”), appears to suggest that the RSS URL is already in existence even prior to the step of “searching the database for one or more location indicators”, which is further evidence that the RSS URL (i.e., shareable location indicator) is not generated “by searching the database for one or more location indicators for locating the set of data” as claimed. 
Claims not specifically addressed are rejected under 35 U.S.C. 112 (pre-AIA ) based on their dependency to one of the above mentioned claims.

Allowable Subject Matter
Claims 21-41 are allowed over the prior art.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDAN HIGA whose telephone number is (571)272-5823.  The examiner can normally be reached on Monday - Friday 8:30 AM - 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing Chan can be reached on (571)272-7493.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 
/BRENDAN Y HIGA/Primary Examiner, Art Unit 2441